Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final Office Action in response to application 16/273,278, entitled
"System and Method for Persistent Airborne Surveillance Using Unmanned Aerial Vehicles (UAVs)" with claims 1 to 7 pending. The instant application claims benefit of provisional application 62/629,217 filed on 02/12/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1)  as being unpatentable over Erickson (US 20170123418 A1,  hereafter referred to as Erickson)
Regarding claim 1, Erickson teaches system for persistent airborne surveillance (Erickson teaches a drone-swarm (i.e. plural of drones working together) that can carry out a variety of missions based on user input, including providing and shielding visual surveillance: [0024] For example, missions received by the mission receiving device 101 may include, and are not limited to, drone-swarms that provide parasols for humans and livestock, an umbrella, a “Cone of privacy” to provide shielding from visual surveillance, electro-magnetic eavesdropping, etc., a display screen for people who are walking, ) comprising:
a plurality of unmanned aerial vehicles (UAVs), (Erikson teaches using plurality of drones: [0007] In an exemplary embodiment, the present invention can provide a dynamic management system for a drone-swarm, including a mission receiving device configured to receive a mission for the drone-swarm based on a user input, a drone and pattern recruiting device configured to recruit a plurality of drones based on the mission, and a flocking goal device configured to arrange the plurality of drones in the drone-swarm in a pattern to satisfy the mission. ) each of the UAVs comprising:
a battery for powering the UAV; (Erikson: [0038] …A drone condition can include, and is not limited to, battery life, … to send a new drone with full battery life...)
a battery charge level monitor; (Erikson: [0038] …That is, the drone swapping device includes a drone swapping module (DSM) (i.e., drone condition monitoring device 114) to maintain the configuration of the drone-swarm based on a drone condition. A drone condition can include, and is not limited to, battery life,)
a flight control module; (Erikson: [0038] propulsion system features that enable a drone to maintain a pattern in the face of forecast strong winds, a stronger engine, better aerodynamics, better cameras to aid in positioning in a swarm, upgraded navigational software)
(Erikson teaches “intelligence” in [0021] a system is said to be “cognitive” if it possesses macro-scale properties—perception, goal-oriented behavior, learning/memory and action—that characterize systems (i.e. humans) that all agree are cognitive;   “surveillance, and reconnaissance” in [0024] to provide shielding from visual surveillance, electro-magnetic eavesdropping, etc., a display screen for people who are walking,;  and in a pattern as disclosed in [0007] In an exemplary embodiment, the present invention can provide a dynamic management system for a drone-swarm, including a mission receiving device configured to receive a mission for the drone-swarm based on a user input, a drone and pattern recruiting device configured to recruit a plurality of drones based on the mission, and a flocking goal device configured to arrange the plurality of drones in the drone-swarm in a pattern to satisfy the mission.) and,
a communication module for sending and receiving communications; (Erikson teaches [0037] The flocking goal device 103 may be operable to initiate flight operations by concurrently triggering initiation of the flight plans by the multiple UAVs. If desired, the local control modules may monitor front and back and communication channels)
a battery recharge/replacement station with a limited stock of fully-charged batteries; (Erikson teaches storing and recruiting drones with full battery capacity from “hives” in [0025] The drone and pattern recruitment device 102 …recruits drones from a “hive” (i.e., drone storage area as a warehouse, etc.) in order to satisfy the mission; and in [0026] “Hives” can include a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere ensure that flocks of drones are locally available when a user input 107 is received by the mission receiving device 101. ; and in [0038] a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.  Erikson further states, in [0094] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. For a person of ordinary skill in the art, it is desirable to use the “hive” (i.e., drone storage area as a warehouse, etc.)  or a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere, as the “station” or “location” where manufactures and repairs drones including recharging and replacing drone batteries.) and,
a computer-based control station for sending information to and receiving information from at least each of the UAVs, the control station comprising at least: (Erikson discloses [0036] the flock-based control of a number of unmanned aerial vehicles (UAVs) may make use of UAVs with processors executing a local control module and memory accessible by the processor for use by the local control module. The flocking goal device 103 can include a ground station system with a processor executing the flocking goal device 103 and with memory storing different flight plans for each of the UAVs.; and [0037] The flocking goal device 103 may be operable to initiate flight operations by concurrently triggering initiation of the flight plans by the multiple UAVs. If desired, the local control modules may monitor front and back and communication channels)
a method for persistent airborne surveillance, the method managing the exchange of a first UAV in the ASP with a next UAV based on the battery charge level of the first UAV, such that at least one UAV in the plurality of UAVs is actively operating in the ASP to provide persistent airborne surveillance by the one or more ISR systems, (Erikson discloses in FIG 2. Cognitive Drone-swarm Method 200; and [0049] FIG. 2 shows a high level flow chart for a drone-swarm method 200; and [0007] arrange the plurality of drones in the drone-swarm in a pattern to satisfy the mission.; and Step MONITORIG 204 and SWAPPING 205 on FIG. 2)  as further illustrated in detail in [0038] Thus, for example, a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.)
a processor for executing the operations of the method; (Erikson discloses using FIG. 1: Processor 180 to execute operations of FIG 2. Cognitive Drone-swarm Method 200) and,
one or more interfaces for communicating information from the control station to the plurality of UAVs. (Erikson discloses in FIG. 2, step 203-207 which use device 103 to communicate information with all drones in the drone-swarm, as illustrated in [0037] The flocking goal device 103 may be operable to initiate flight operations by concurrently triggering initiation of the flight plans by the multiple UAVs. If desired, the local control modules may monitor front and back and communication channels and, when a channel is lost, operate the UAV in a safe mode.)
Regarding claim 2, The system of Claim 1, further comprising a router, the router for communicating information between the computer-based control station and the plurality of UAVs. (As people of ordinary skill in the art commonly know, a router is a networking device that forwards data packets between computer networks.  Routers perform the traffic directing functions on the Internet and are commonly included in building communication channels.  Communication channels commonly refer to establishing end-to-end communication using multiple communication devices including computers, routers, switches, wired or wireless (wifi) channels, etc.  Erikson discloses communicating channels, hence including routers as communication devices, to communicate (send and receive) information between the computer-based control station and the plurality of UAVs as in [0036] The flocking goal device 103 can include a ground station system with a processor executing the flocking goal device 103 and with memory storing different flight plans for each of the UAVs.; and in [0037] The flocking goal device 103 may be operable to initiate flight operations by concurrently triggering initiation of the flight plans by the multiple UAVs. If desired, the local control modules may monitor front and back and communication channels and, when a channel is lost, operate the UAV in a safe mode.  A person of ordinary skill in the art will commonly desire and need to include a router in implementing communication channels.)
Regarding claim 3, The system of Claim 1, wherein the plurality of UAVs comprises three UAVs. (Erikson discloses plural drones include includes and not limited to the case of using three UAVs, as in [0009] … recruiting a plurality of drones based on the mission, and arranging the plurality of drones in the drone-swarm in a pattern to satisfy the mission.)
Regarding claim 4, The system of Claim 1, wherein the plurality of UAVs comprises four UAVs. (Erikson discloses plural drones including and not limited to the case of using four UAVs, as in [0009] … recruiting a plurality of drones based on the mission, and arranging the plurality of drones in the drone-swarm in a pattern to satisfy the mission.)
Regarding claim 5, A method for persistent airborne surveillance (Erikson discloses FIG 2. Cognitive Drone-swarm Method 200; and [0049] FIG. 2 shows a high level flow chart for a drone-swarm method 200;) comprising:
a) sending a first unmanned aerial vehicle (UAV) to an airborne surveillance pattern (ASP), the first UAV having one or more intelligence, surveillance, and reconnaissance (ISR) systems for providing an associated airborne surveillance from the ASP; (Erikson: as aforementioned in the rejection to Claim 1, drones in Erikson form swarm (patters) to perform missions such as ISR, as in [0021] a system is said to be “cognitive” and [0024] visual surveillance, electro-magnetic eavesdropping, a display screen for people who are walking,; Erikson further discloses the method of sending drones to form a pattern for a mission as in [0049] FIG. 2 shows a high level flow chart for a drone-swarm method 200; and [0051] Step 202 receives the mission from Step 201 and recruits drones from the “hive” in order to satisfy the mission. [0052] Step 203 receives which drones have been deployed in Step 202 and arranges the drones in a way to satisfy the mission. In other words, Step 203 controls the drones to assemble as a flock to satisfy the user input 107. )
(Erikson, within method 200, discloses [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; )
c) determining whether the battery charge level of the first UAV is greater than a specified battery charge level threshold; (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones in the drone-swarm, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.)
d) wherein when the battery charge level of the first UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the first UAV; (Erikson discloses making a decision (i.e. determining) of swapping based on the received battery level, as in [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is above the low battery level, no swap is needed. )
e) wherein when the battery charge level of the first UAV is not greater than the battery charge level threshold, sending a second UAV to enter the ASP, the second UAV having one or (Erikson discloses making a decision (i.e. determining) of swapping based on the received battery level, as in [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.; and Claim 1.  a drone swapping device configured to swap a first drone of the plurality of drones in the drone-swarm with a second drone that is not in the drone-swarm.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is below the low battery level, a swap is needed by sending in a second UAV to replace the first (low battery) drone and maintain the mission. )  and sending the first UAV to a battery recharge / replacement location for battery recharge or replacement; (Erikson discloses storing and recruiting drones with full battery capacity from “hives” as disclosed in [0025] The drone and pattern recruitment device 102 …recruits drones from a “hive” (i.e., drone storage area as a warehouse, etc.) in order to satisfy the mission; and in [0026] “Hives” can include a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere ensure that flocks of drones are locally available when a user input 107 is received by the mission receiving device 101. ; and in [0038] a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.; and sending drones back to “hives”, as in [0039] The drone swapping device 104 further includes a “termination” function for managing the termination of the service, the repatriation of drones to their “hive”,; Erikson further states, in [0094] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. For a person of ordinary skill in the art, it is desirable to use the “hive” (i.e., drone storage area as a warehouse, etc.) or a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere, as the “location” (or station) where manufactures and repairs drones, including recharging and replacing drone batteries, take place.)
f) receiving a battery charge level for the second UAV; (Erikson discloses monitoring (i.e. receiving) battery charge level for all drones in the drone-swarm within method 200, [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; )
g) determining whether the battery charge level of the second UAV is greater than the specified battery charge level threshold; (Erikson: discloses making a decision (i.e. determining) of swapping based on the received battery level, as in [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.)
h) wherein when the battery charge level of the second UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the second UAV; (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is above the low battery level, no swap is needed. ) 
i) wherein when the battery charge level of the second UAV is not greater than the battery charge level threshold, sending a third UAV to enter the ASP, the third UAV having one or more ISR systems for providing an associated airborne surveillance from an airborne surveillance pattern, replacing the second UAV with the third UAV in the ASP such that airborne surveillance by the one or more ISR systems is not interrupted, (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.;  and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission. ; and Claim 3. The system of claim 1, wherein the drone and pattern recruiting device recruits the plurality of drones from a hive, and wherein the drone swapping device is further configured to swap the first drone of the plurality of drones in the drone-swarm with a third drone from the hive.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is below the low battery level, a swap is needed by sending in a third UAV to replace the second (low battery) drone and maintain the mission. ) and sending the second UAV to the battery recharge/replacement location for battery recharge or replacement; (Erikson: discloses storing and recruiting drones with full battery capacity from “hives” as disclosed in [0025] The drone and pattern recruitment device 102 …recruits drones from a “hive” (i.e., drone storage area as a warehouse, etc.) in order to satisfy the mission; and in [0026] “Hives” can include a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere ensure that flocks of drones are locally available when a user input 107 is received by the mission receiving device 101. ; and in [0038] a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.; and sending drones back to “hives”, as in [0039] The drone swapping device 104 further includes a “termination” function for managing the termination of the service, the repatriation of drones to their “hive”,; Erikson further states, in [0094] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. For a person of ordinary skill in the art, it is desirable to use the “hive” (i.e., drone storage area as a warehouse, etc.) or a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere, as the location where manufactures and repairs drones, including recharging and replacing drone batteries, take place.)
j) receiving a battery charge level for the third UAV; (Erikson discloses monitoring (i.e. receiving) battery charge level for all drones in the drone-swarm within method 200, [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; )
k) determining whether the battery charge level of the third UAV is greater than the specified battery charge level threshold; (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones in the drone-swarm, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.)
1) wherein when the battery charge level of the third UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the third UAV; (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is above the low battery level, no swap is needed. ) and, 
m) wherein when the battery charge level of the third UAV is not greater than the battery charge level threshold, sending the first UAV to enter the ASP, such that airborne surveillance by the one or more ISR systems is not interrupted, (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.;  and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission. ; and Claim 3. The system of claim 1, wherein the drone and pattern recruiting device recruits the plurality of drones from a hive, and wherein the drone swapping device is further configured to swap the first drone of the plurality of drones in the drone-swarm with a third drone from the hive.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is below the low battery level, a swap is needed by sending in a third UAV to replace the second (low battery) drone and maintain the mission. ) and sending the third UAV to the battery recharge replacement location for battery recharge or replacement, and returning to operation b).  (Erikson discloses storing and recruiting drones with full battery capacity from “hives” as disclosed in [0025] The drone and pattern recruitment device 102 …recruits drones from a “hive” (i.e., drone storage area as a warehouse, etc.) in order to satisfy the mission; and in [0026] “Hives” can include a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere ensure that flocks of drones are locally available when a user input 107 is received by the mission receiving device 101. ; and in [0038] a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.; and sending drones back to “hives”, as in [0039] The drone swapping device 104 further includes a “termination” function for managing the termination of the service, the repatriation of drones to their “hive”,; Erikson further states, in [0094] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. For a person of ordinary skill in the art, it is desirable to use the “hive” (i.e., drone storage area as a warehouse, etc.) or a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere, as the location where manufactures and repairs drones, including recharging and replacing drone batteries, take place.)
Regarding claim 7,  A method for persistent airborne surveillance (Erikson discloses FIG 2. Cognitive Drone-swarm Method 200; and [0049] FIG. 2 shows a high level flow chart for a drone-swarm method 200;) comprising:
a) sending an unmanned aerial vehicle (UAV) to an airborne surveillance pattern (ASP), the UAV having one or more intelligence, surveillance, and reconnaissance (ISR) systems for providing an associated airborne surveillance from the ASP, (Erikson, as aforementioned in rejection to Claim 1, discloses drones in Erikson can have ISR capabilities and can form patterns to satisfy a mission, as in [0021]  a system is said to be “cognitive” and [0024] visual surveillance, electro-magnetic eavesdropping,; Erikson further discloses the method of sending drones to form a pattern for a mission as in [0049] FIG. 2 shows a high level flow chart for a drone-swarm method 200; and [0051] Step 202 receives the mission from Step 201 and recruits drones from the “hive” in order to satisfy the mission. [0052] Step 203 receives which drones have been deployed in Step 202 and arranges the drones in a way to satisfy the mission. In other words, Step 203 controls the drones to assemble as a flock to satisfy the user input 107. ) the UAV becoming defined as an operating UAV while in the ASP;  (Erikson discloses that swap a drone into the drone-swarm which is a group of drones carrying out the mission, which is to say all the drones in the drone-swarm are “operating” UAVs for the mission. The mission, as aforementioned in rejection on Claim 1, can be an ASP.)
b) receiving a battery charge level of the operating UAV; (Erikson discloses monitoring battery life for all drones in the drone-swarm (flock) within method 200, [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; )
c) determining whether the battery charge level is greater than a specified battery charge level threshold; (Erikson discloses making decisions (i.e. determining) of swapping based on the received battery level for all drones in the drone-swarm, as in [0053] Step 204 monitors the battery life (or other criteria such as remaining service life, etc.) of the flock out drones deployed by Step 203.; and [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.)
d) wherein when the battery charge level is greater than the battery charge level threshold, returning to operation b); (Erikson discloses making a decision (i.e. determining) of swapping based on the received battery level, as in [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is above the low battery level, no swap is needed. )  and,
e) wherein when the battery charge level of the UAV is not greater than the battery charge level threshold, sending a next UAV to enter the ASP, the next UAV having one or more ISR systems for providing an associated airborne surveillance from the ASP, replacing the operating UAV with the next UAV in the ASP such that airborne surveillance by the one or more ISR systems is not interrupted, (Erikson discloses making a decision (i.e. determining) of swapping based on the received battery level, as in [0054] Based on the battery life monitored in Step 204, Step 205 swaps drones of the flock out based on the battery life in order to maintain the swam of drones for an extended period of time to satisfy the mission. ; and Claim 1.  a drone swapping device configured to swap a first drone of the plurality of drones in the drone-swarm with a second drone that is not in the drone-swarm.  A person of ordinary skill in the art will desire and easily determine to set a specific battery charge level as the “low battery level” in order to compare and make a determination of reaching “low battery level”.  Such a person will easily determine that when the battery of a UAV, including the first UAV, is below the low battery level, a swap is needed by sending in a second UAV to replace the first (low battery) drone and maintain the mission. )  sending the operating UAV out of the ASP to a battery recharge/replacement location for battery recharge or replacement such that the operating UAV is no longer defined as an operating UAV, and the next UAV becomes defined as the operating UAV in the ASP; and returning to operation b). (Erikson teaches storing and recruiting drones with full battery capacity from “hives” ; swapping a drone out of the drone-swarm, wherein all drones in the drone-swarm as operating on the mission and all drones not in or swapped out of the drone-swarm as non-operating on the mission; in [0038] a specific drone may be low on battery life and the drone swapping device 104 will instruct the drone-swam system to send a new drone with full battery life to replace the drone in the drone-swarm with low battery life so as to maintain the formation set by the flocking goal device 103.; and storing and recruiting drones with full battery capacity from “hives” in [0025] The drone and pattern recruitment device 102 …recruits drones from a “hive” (i.e., drone storage area as a warehouse, etc.) in order to satisfy the mission; and in [0026] “Hives” can include a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere ensure that flocks of drones are locally available when a user input 107 is received by the mission receiving device 101. ; and sending drones back to “hives” in [0039] The drone swapping device 104 further includes a “termination” function for managing the termination of the service, the repatriation of drones to their “hive”,. Erikson further states, in [0094] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. For a person of ordinary skill in the art, it is desirable to use the “hive” (i.e., drone storage area as a warehouse, etc.) or a source of drones that can print or otherwise manufacture drones on demand, or that simply store drones produced elsewhere, as the location where manufactures and repairs drones, including recharging and replacing drone batteries, take place.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson, further in view of VENTURELLI (US 20180188747 A1, hereafter referred to as VENTURELLI). 
Regarding claim 6, The method of Claim 5 wherein the battery charge level threshold is greater than a battery charge level required to power a UAV from the ASP to the battery recharge/replacement location.
Erickson teaches the method of claim 5, (as aforementioned under Claim Rejections - 35 USC § 102, Regarding Claim 5).  
Erickson does not explicitly teach, wherein the battery charge level threshold is greater than a battery charge level required to power a UAV from the ASP to the battery recharge/replacement location.
VENTURELLI, however, teaches wherein the battery charge level threshold is greater than a battery charge level required to power a UAV from the ASP to the battery recharge/replacement location.  (VENTURELLI discloses in [0040] An example of such a rule would be that at a certain battery level, say 20%, a UAV needs to interrupt what it is doing in 30 seconds and reach a station within 2 minutes).
Erickson with the teachings of VENTURELLI by taking into account setting a battery level required for a drone to return to a service station (i.e. “hive” in Erikson) to prevent a drone from completely depleting its battery power before reaching the service station.  When a drone loses power completely before safely returning to the service station, it may drop to the ground and hence be damaged or lost.  This will cost money and may disrupt the operation when no backup drones are available, both are scenarios that an operator of the drone swarm system is motivated to avoid by leaving sufficient battery life for “low battery” drones to safely return to the service station. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure and may be used as basis for rejections. 
US 20170221394 A1, GARCIA MORCHON teaches multiple flying devices, monitoring UAVs’ battery levels, replacing and recharging battery at ground stations.	
US 20190047701 A1, Winkle teaches monitor and recharge UAV batteries.	
US 20190047698 A1, Jassowski teaches keeping a group of drones in operation by replacing drone batteries.	
US 20180188747 A1, VENTURELLI teaches operating multiple hybrid UAVs with supporting recharging stations	
US 20180208070 A1, Sanchez teaches automated battery servicing, including charging and/or replacement.	
US 9139310 B1, Wang teaches swapping drone battery, autonomously landing and taking off at an energy provision station.	
US 20170283090 A1, Miller teaches a drone battery swapping system	
US 20200094979 A1, Zheng teaches a system and method of contactless detecting drone battery level and charging	
US 20200130864 A1, Brockers teaches long duration operation of drones including autonomously landing, taking off, charging, data transmitting	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/WEI ZHOU/Examiner, Art Unit 3665         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665